Citation Nr: 0931022	
Decision Date: 08/19/09    Archive Date: 08/27/09	

DOCKET NO.  06-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas, that denied entitlement to the benefit sought.

For reasons which will be set forth below, the claim is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.


REMAND

Further development with regard to the issue at hand is in 
order.

A review of the evidence of record reveals that when the 
Veteran was seen by VA in outpatient consultation in July 
2004, he complained of being depressed "due to pain in the 
body."  It was stated he had no known past psychiatric 
history.  He had been depressed the past few months and 
complained of generalized pain and financial difficulties.  
He was given an Axis I diagnosis of depressive disorder, not 
otherwise specified.  There was no reference to 
symptomatology indicative of the presence of PTSD.  

However, beginning in 2005, private medical treatment records 
associated with the file reflect a principal psychiatric 
diagnosis of PTSD. 

The record reveals the Veteran served in the Air Force and in 
November 1965 was eligible to receive hostile fire pay as a 
member of Fighter Squadron 121 which was assigned to Fleet 
Tactical Support Squadron 21.  The records of the command 
indicated the Veteran participated as a crew member on 
flights into and over Vietnam while attached to that command.  
The Board is aware that in Daye v. Nicholson, 20 Vet. App. 
512 (2006), the United States Court of Appeals for Veterans 
Claims (Court) admonished the VA for not securing and 
reviewing the history of the Veteran's unit for possible 
alternative sources of evidence of combat or stressful 
incidents.  A review of the record in this case reveals there 
has been no effort to obtain any information regarding 
activities of Fighter Squadron 121 in November 1965.

The Board notes the Veteran himself has been somewhat 
inconsistent in providing information with regards to his 
claimed stressful incidents.  He refers to having been in Tan 
Son Nhut Air Base, which the Board notes is in the southern 
part of South Vietnam, just outside Ho Chi Minh City.  
However, supporting statements received from service comrades 
referred to the Veteran having flown into Da Nang, a city in 
the northern part of South Vietnam.

The Board also notes the Veteran has referred to 
recollections of the death of a friend in Vietnam as being 
particularly stressful to him.  However, the Board notes that 
the individual referred to by the Veteran died in April 1968, 
a time two years following the Veteran's reported time in 
Vietnam.  This situation is not one normally associated with 
PTSD.

Therefore, in order to give the Veteran every consideration 
with respect to the appeal, it is the Board's opinion that 
further development of the case is necessary.  The case is 
therefore REMANDED for the following actions:

1.  The RO/AMC should request that the 
Veteran provide more specific information 
as to the claimed stressful experiences 
he had while serving with the military, 
to include the location of any such 
stressful experiences, the names of any 
individuals injured or killed, and any 
other information that could be used to 
help substantiate his claim.  He should 
be advised that this information is 
necessary to gain supportive evidence of 
the claimed stressful event or events and 
that he must be as specific as possible, 
because without such details an adequate 
search for verifying information cannot 
be conducted.

2.  After the Veteran's response 
regarding stressful events is received, 
the RO/AMC should request assistance in 
verifying the stressful incident reported 
by the Veteran from the U.S. Army and 
Joint Services Records Research Center 
(JSRRC).  Specifically, the RO/AM should 
request any available unit history and/or 
diary for November 1965 for Fighter 
Squadron 121 of the Fleet Tactical 
Support Squadron 21.  Of particular 
interest is information with regard to 
members of that unit being in Vietnam.

3.  After completing the above, the 
Veteran should be afforded a psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders that 
may be present.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should include 
psychological testing.  The examiner 
should determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment on the link between 
current symptomatology and one or more of 
the reported in-service stressors.  A 
clear rationale for all opinions 
expressed would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
If the opinion cannot be expressed 
without resort to speculation, the 
examiner should fully explain why the 
question presented is so outside the norm 
of practice as to be impossible to use 
his or her medical expertise to render 
such an opinion.

4.  After undertaking any of the 
development deemed essential in addition 
to that specified above, the claim should 
be readjudicated.  If the decision 
remains adverse to the Veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable period of time in 
which to respond.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



